Citation Nr: 0934395	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-06 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bursitis of the 
left shoulder.

2.  Entitlement to service connection for bursitis of the 
left elbow.

3.  Entitlement to a disability rating in excess of 30 
percent for service-connected bursitis of the right shoulder.

4.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected epicondylitis of the right 
elbow.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1950 to January 
1974.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which, inter alia, granted service 
connection for epicondylitis of the right elbow and assigned 
an initial evaluation of 10 percent, increased the disability 
rating for bursitis of the right shoulder to 10 percent, and 
denied service connection for bursitis of the left shoulder 
and left elbow.  In February 2007, the evaluation for 
bursitis of the right shoulder was increased to 30 percent.  
A Veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation, and a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the claim 
for an increased rating for bursitis of the right shoulder 
remains in appellate status.  

These claims were previously before the Board in September 
2008, and were remanded for further development.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and thus may proceed with review of the 
issues decided herein.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  A chronic left shoulder disability did not begin during 
service and is not otherwise related to service.  

2.  The evidence does not indicate that the Veteran has a 
current left elbow disability related to service.  

3.  Throughout the rating period on appeal, the Veteran's 
service-connected bursitis of the right shoulder has not been 
manifested by ankylosis of the scapulohumeral articulation, 
impairment of the humerus, or limitation of motion to 25 
degrees from the side.  


4.  Throughout the rating period on appeal, the Veteran's 
service-connected epicondylitis of the right elbow has not 
been manifested by limitation of flexion or extension, 
limitation of supination to 30 degrees or less or limitation 
of pronation with motion lost beyond the middle of arc.  


CONCLUSIONS OF LAW

1.  Service connection for bursitis of the left shoulder is 
not established.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  Service connection for bursitis of the left elbow is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  The criteria for a disability rating in excess of 30 
percent for bursitis of the right shoulder are not met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.159, 4.1- 4.14, 4.25, 4.40-4.46, 4.159, 4.71a, 
Diagnostic Codes 5019-5201 (2008).

4.  The criteria for an initial disability rating in excess 
of 10 percent for epicondylitis of the right elbow are not 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.159, 4.1- 4.14, 4.25, 4.40-4.46, 4.159, 4.71a, 
Diagnostic Codes 5024-5213 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With regard to the service connection claims, the RO provided 
the appellant pre-adjudication notice by letter dated in 
April 2005, which substantially complied with the notice 
requirements.  Although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  Dingess, 19 Vet. App. at 
473.

For an increased-rating claim, the United States Court of 
Appeals for Veterans Claims (Court) has previously held that 
VA must, at a minimum, notify a claimant that, (1) to 
substantiate an increased-rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  This holding has 
recently been vacated by the United States Court of Appeals 
for the Federal Circuit in Vazquez-Flores v. Shinseki, No. 
08-7150 (Fed. Cir. Sep. 4, 2009).  Hence, the Board finds 
that although such notice was not provided in this case, that 
error was not prejudicial.  

In April and November 2005 letters, the RO stated that to 
establish entitlement to an increased evaluation for his 
service-connected right shoulder disability, the evidence 
must show that his condition had increased in severity.  The 
letters also explained that the VA was responsible for (1) 
requesting records from Federal agencies, (2) assisting in 
obtaining private records or evidence necessary to support 
his claim, and (3) providing a medical examination if 
necessary.  The March 2006 rating decision explained the 
criteria for the next higher disability rating available for 
the service-connected right knee disability under the 
applicable diagnostic code.  The February 2007 statement of 
the case provided the appellant with the applicable 
regulations relating to disability ratings for his service-
connected right shoulder disability, as well as the 
requirements for an extraschedular rating under 38 C.F.R. § 
3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  

The Veteran is appealing the initial rating assigned in March 
2006 for epicondylitis of the right elbow.  In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of January 13, 2005, the date 
of his claim, and a 10 percent rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for a higher rating.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
of the claim as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  


Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his increased rating claims, and as such, that 
he had a meaningful opportunity to participate in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  In July 2005, the 
Veteran informed the RO that he had been treated for his 
claimed conditions at Travis Air Force Base since his 
separation from service.  Pursuant to the Board's remand 
instructions, the RO attempted to obtain these records 
directly from the base and was informed that they were not 
available as they had been retired to the National Personnel 
Records Center (NPRC).  The RO then requested the records 
from the NPRC and in response received additional service 
treatment records, including the Veteran's separation 
physical examination.  Hence VA has satisfied its duty to 
assist the appellant in the development of his claims in this 
regard.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  
VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection Claims

The Veteran is seeking service connection for bursitis of the 
left shoulder and left elbow, which he contends results from 
an injury suffered in service.  He reports that he was 
treated for these injuries at an American hospital in France 
between 1960 and 1962, and that his pain and limitation of 
motion has worsened since that time.  


Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be a chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records indicate that cysts 
were removed from his left shoulder in January 1964 and 
January 1973.  There is otherwise no evidence of any medical 
treatment involving the Veteran's left shoulder, arm, or 
elbow in service, and no abnormalities were noted during his 
separation physical examination.  

The Veteran was afforded a VA examination in May 1974, in 
which he reported pain in both shoulders, right slightly 
worse than left.  On examination, he had full range of motion 
in both shoulders, and x-rays revealed bone structures within 
normal limits.  

During a VA examination in December 2004, the Veteran 
reported bilateral shoulder pain with abduction which had 
been ongoing since service.  A VA examination was conducted 
in June 2005, in which he demonstrated abduction in the left 
shoulder limited to 170 degrees due to pain.  He had full 
external and internal rotation to 90 degrees in the left 
shoulder  The Veteran demonstrated full range of flexion and 
extension in the elbows, and there was no limitation of 
pronation in the left arm.  Elevation in the left shoulder 
was limited to 160 degrees due to pain.  He reported 
continuous left shoulder pain which worsened with use.  X-
rays revealed mild degenerative changes in the left 
acromioclavicular joint.  During a subsequent examination in 
October 2005, the Veteran demonstrated the same ranges of 
motion in his left shoulder and elbow.  He reported increased 
pain with repetition in the left shoulder, but range of 
motion was not further limited because of pain.  

The Veteran was afforded a VA examination in October 2006, in 
which he reported pain in both shoulders which was a little 
worse on the left.  On examination, he had forward flexion in 
the left shoulder to 80 degrees, abduction to 50 degrees, 
external rotation to 80 degrees and internal rotation to 50 
degrees.  There was pain with all movements, but there was no 
further limitation of motion.  The Veteran had full range of 
motion in the left elbow.  

The claims file contains an October 2008 letter from G.S., 
M.D., who reports that he treated the Veteran for bilateral 
shoulder and elbow pain in 2007 and 2008.  He stated that an 
MRI showed that the Veteran had a rotator cuff tear in the 
left shoulder, and that he treated him with cortisone 
injections.  Treatment records indicate that, although the 
Veteran reported that his pain began 30 years prior, the 
examiner stated that "the precipitating event was frequent 
overhead activity with arms," and "overuse or repetitive 
activity."  

After carefully reviewing the relevant evidence, the Board 
finds that the Veteran's left shoulder pain is not related to 
his service because there is no evidence that a chronic 
disability began during or because of service.  The Veteran 
does not claim that he sustained any injury to his shoulder 
in service; he reports only that he was treated for left 
shoulder pain between 1960-1962.  Although service treatment 
records do not reflect that such treatment occurred, the 
Board acknowledges that the Veteran is competent to describe 
his symptoms and experiences that are capable of lay 
observation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Nonetheless, even if it were conceded that the Veteran 
received treatment for left shoulder pain in service, this 
alone does not establish that a chronic disability began in 
service.  No left shoulder disorder was noted during the 
retirement physical examination in August 1973, and no left 
shoulder disability was found during the VA examination in 
May 1974.  Furthermore, no medical professional who has 
examined the Veteran has suggested that his current pain 
symptoms are related to any incident of his active service.  
As the evidence does not establish that a chronic left 
shoulder disability began during or because of service, the 
claim is denied.

The Board also finds that there is no basis for service 
connection for a disability of the Veteran's left elbow.  
Service records show no complaints of or treatment for a left 
elbow disability, and no abnormalities of the left elbow were 
noted at separation.  In addition, the evidence of record 
does not demonstrate that the Veteran currently has a left 
elbow impairment.  He has full range of motion in his left 
elbow, and no disability has been diagnosed.  Furthermore, 
none of the medical examiners who evaluated the Veteran has 
suggested that his claimed left elbow pain is in any way 
related to his service.  In summary, none of the elements of 
a service connection claim are present in this case.  
Accordingly, the claim must be denied.  

Increased Rating Claims

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Separate ratings can be assigned when the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999);  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The assignment of a particular DC depends on the facts of a 
particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One DC may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in DC by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether other 
rating codes may be more appropriate than the ones used by 
the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Medical Evidence

The Veteran underwent a VA examination in December 2004, in 
which it was noted that he had decreased abduction and 
crepitus with motion in his shoulders bilaterally.  The 
Veteran was afforded a VA examination of his joints in June 
2005, in which he was found to have calcification at the 
scapuloglenoid labrum as a result of a prior trauma.  
Abduction in the right shoulder was limited to 155 degrees 
due to pain.  The Veteran demonstrated external rotation to 
90 degrees, while internal rotation was limited to 60 degrees 
due to pain.  There was marked tenderness to palpation over 
the right acromioclavicular joint, as well as swelling and 
elevation of the shoulder in attempts to use the right hand.  
The Veteran reported easy fatigability and stated that he was 
unable to lift anything above shoulder level, including his 
hands, without pain.  He had full range of extension and 
flexion in both elbows; however, he had pain with pronation 
in the right elbow, as well as tenderness to palpation.  The 
examiner stated that there was "obvious epicondylitis."  
The Veteran stated that he experienced the greatest pain in 
his elbow in attempts at pronation, such as twisting a 
doorknob or opening a jar.  The examiner diagnosed right 
elbow epicondylitis and right shoulder acromioclavicular 
calcification with anatomic position of the humeral head.  He 
noted that x-ray presentations appeared to be degenerative 
type of arthritis and bursitis.  

During a VA examination in October 2005, the Veteran had 
abduction in his right shoulder limited to 155 degrees due to 
pain, which diminished to 120 degrees with repetitive 
movement.  He had external rotation to 90 degrees, while 
internal rotation was limited to 60 degrees due to pain and 
reduced to 50 degrees with repetition.  There was full range 
of flexion and extension in the right elbow, but pronation 
was limited to 80 degrees with discomfort.  Against active 
resistance, he had pronation to only 50 degrees, with pain in 
the lateral right elbow. 

The Veteran was afforded a VA examination in October 2006.  
The Veteran reported that he had full range of motion in his 
right elbow but he experienced pain with any stress to the 
right upper extremity.  On examination, there was flexion in 
the right shoulder to 75 degrees, with pain beginning at 35 
degrees, abduction to 50 degrees with pain at 40 degrees, 
external rotation to 80 degrees with pain at 60 degrees, and 
internal rotation to 50 degrees with pain beginning at 30 
degrees.  With repetitive use, flexion was further limited to 
50-75 degrees, external rotation to 80 to 60 degrees, and 
internal rotation to 50 to 45 degrees.  In the right elbow, 
the Veteran had flexion to 145 degrees, pronation to 80 
degrees, and supination 85 degrees, with no additional loss 
of motion with repetition.  The examiner diagnosed bursitis 
and arthritis of the right shoulder which produced moderate 
to severe effects on the Veteran's activities of daily 
living.  In the right elbow, epicondylitis with minimal 
degenerative joint disease was diagnosed.  


The claims file contains private treatment records from G.S., 
M.D., dated in February 2007, which indicate that the Veteran 
sought treatment for bilateral shoulder, elbow and hand pain.  
On examination, he had flexion to 140 degrees and abduction 
to 90 degrees in the right shoulder.  There was no 
instability in the right elbow, and the Veteran demonstrated 
full active and passive range of motion in all movements.  
Bursitis of the Right Shoulder

The Veteran is seeking a disability rating in excess of 30 
percent for service-connected bursitis of the right shoulder.  
Service connection was awarded effective February 1974, and 
an initial noncompensable rating was assigned.  The rating 
was increased to 30 percent, effective January 2005.  

Bursitis is evaluated based on limitation of motion of the 
affected joint.  38 C.F.R. § 4.71a, Diagnostic Code 5019.  
The Veteran's right shoulder disability is evaluated based on 
limitation of motion of the arm under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Under this diagnostic code, a 20 
percent evaluation is warranted where there is limitation of 
motion to the shoulder level, 30 percent where there is 
limitation to midway between the side and shoulder level, and 
40 percent where there is limitation to 25 degrees from the 
side.  

Based on the foregoing evidence, the Board finds that a 
disability rating in excess of the currently assigned 30 
percent is not warranted for the Veteran's left shoulder 
disability.  Range of motion in the right shoulder was most 
severely limited during the October 2006 examination.  At 
that time, the Veteran had flexion to 75 degrees, with pain 
beginning at 35 degrees, and the examiner estimated that the 
range of motion would be further limited to 50 degrees with 
repetition.  The Board notes that evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40, and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Therefore, given that the Veteran experiences 
pain at 35 degrees, his functional range of flexion in the 
right shoulder is to 35 degrees.  This level of impairment is 
consistent with a 30 percent rating.  A higher rating is not 
warranted unless flexion is limited to 25 degrees.  

The Board also considers whether another rating code is more 
appropriate than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).  The evidence does not 
indicate that the Veteran has ankylosis of the scapulohumeral 
articulation or any impairment of the humerus.  See 38 C.F.R. 
§  4.71a, Diagnostic Codes 5200-5202.  Therefore, a 
disability rating in excess of 30 percent is not available 
under any of the diagnostic codes specific to orthopedic 
disabilities of the shoulder.  

In summary, the Veteran's right shoulder disability does not 
warrant a disability rating in excess of the currently 
assigned 30 percent at any time during the appeal period.  

Epicondylitis of the Right Elbow

The Veteran is seeking an initial disability rating in excess 
of 10 percent for epicondylitis of the right elbow, which was 
assigned effective January 2005.  This disability is 
evaluated based on limitation of motion of the affected 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  Under 
diagnostic code 5312, impairment of supination or pronation, 
a 10 percent rating is warranted where there is limitation of 
supination to 30 degrees or less.  A 20 percent rating is 
warranted where there is limitation of pronation with motion 
lost beyond the last quarter of arc, and a 30 percent rating 
is available where there is motion lost beyond the middle of 
arc.  

The evidence indicates that that the Veteran has supination 
to 85 degrees and pronation to 80 degrees, which constitutes 
normal range of motion in the elbow.  Although the Veteran 
has no limitation of motion, he has consistently reported 
pain with pronation.  The Board notes that the intent of the 
rating schedule is to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59.  Given that the Veteran's diagnosed right elbow 
disability is manifested by painful motion, a 10 percent 
evaluation is appropriate.  


The Board has considered whether a higher rating is available 
under a different diagnostic code than the one used by the 
RO.  See Tedeschi, 7 Vet.App. at 414.  The Veteran has 
consistently demonstrated full range of flexion and extension 
in his right elbow.  In addition, the evidence does not 
indicate that he has ankylosis of the elbow, impairment of 
the flail joint, joint fracture, or any impairment of the 
radius or ulna.  See 38 C.F.R. §  4.71a, Diagnostic Codes 
5205-5212.  Therefore, a disability rating in excess of 10 
percent is not available under any of the diagnostic codes 
specific to disabilities of the elbow.  

Extraschedular Ratings

During the June 2005 VA examination, the Veteran reported 
that he was forced to retire from his job as a hod carrier of 
concrete and bricks because of his shoulder disability.  In a 
July 2005 letter, he wrote that he has been unable to work 
for the last two years because of his disabilities.  These 
contentions raise the matter of whether referral for 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) is 
warranted.  Barringer v. Peake, 22 Vet. App. 242, 243-44 
(2008).

In this instance, the Veteran contends that his occupational 
activities are limited by pain associated with his shoulder 
and elbow disabilities.  The record does not establish that 
the rating criteria are inadequate for rating any of his 
disabilities.  The competent medical evidence of record shows 
that that aspect of the Veteran's disabilities which is on 
appeal is primarily manifested by pain, tenderness and 
limitation of motion.  The applicable diagnostic codes used 
to rate his disabilities provide for ratings based on 
limitation of motion.  See Diagnostic Codes 5201, 5205 to 
5213.  The effects of pain and functional impairment have 
been taken into account and are considered in applying the 
relevant criteria in the rating schedule.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of 
the Veteran's disability have been fully considered and are 
contemplated in the rating schedule; hence, referral for an 
extraschedular rating is unnecessary at this time.  See Thun 
v. Peake, 22 Vet. App. 111, 115-16 (2008).



ORDER

Service connection for bursitis of the left shoulder is 
denied.

Service connection for bursitis of the left elbow is denied.  

A disability rating in excess of 30 percent for bursitis of 
the right shoulder is denied.

A disability rating in excess of 10 percent for epicondylitis 
of the right elbow is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


